214 Kan. 779 (1974)
522 P.2d 173
DAVID THOMAS KOWALEC, Appellant,
v.
THE STATE OF KANSAS, Appellee.
No. 47,278
Supreme Court of Kansas.
Opinion filed May 11, 1974.
Wilson E. Speer, of Hackler, Londerholm, Speer, Vader & Austin, of Olathe, argued the cause and was on the brief for appellant.
Jim J. Marquez, assistant district attorney, argued the cause, and Margaret Jordan, district attorney, J.J.B. Wigglesworth, assistant district attorney, and Vern Miller, attorney general, were with him on the brief for appellee.
MEMORANDUM OPINION
CRIMINAL LAW  Post-conviction Relief Denied  Constitutionality of the Habitual Criminal Act.
Per Curiam:
This is an appeal from an order denying post conviction relief under K.S.A. 60-1507, wherein the appellant attacks the constitutionality of the habitual criminal statute applicable at the time of his conviction in 1968, K.S.A. 21-107a.
The appellant claims the habitual criminal statute's application resulted in cruel and unusual punishment; a denial of due process of law; a denial of equal protection of the law; that the statute is an unconstitutional delegation to the prosecutor of judicial power, and that its application is a violation of the separation of powers doctrine.
We have carefully considered the numerous authorities cited by the appellant and the orderly and the well-reasoned arguments of his counsel, but find no merit in his contentions. The constitutionality of this statute and the principle of increased penalties for repeater defendants has been before this court many times. We see no reason to cite precedents, or to elaborate upon the questions raised.
The judgment of the court below is affirmed.